Title: To George Washington from John Filson, 4 December 1784
From: Filson, John
To: Washington, George



Sir
Philadelphia Decr 4th 1784

Permit me by these lines to express the sentiments of a grateful heart, in testifying the happiness I sensibly feel in addressing your Excelly. I am not So happy as to have a personal acquaintance with you Sir, and hope you will excuse the freedom of my pen. I inform You Sir, that I have the pleasure to be the author of a late publication in Substance a Narrative and Map of Kentucke; I made bold to dedicate the map to the honourable

Congress, and Your Excelly, which I presume You will chearfully patronise. I have desired Mr John Page of Rosewel to whom I consigned a number, to present you with a book and map from me, which I expect you will do me the honour to receive. This impression of 1500 have in the Course of a few weeks met with a rapid sale, which encourages me to offer the publick a Second edition of this book, which I intend in the Course of this winter. I lately had the pleasure to be acquainted with Mr Claybourn a gentleman from Richmond, with whom I supose you are acquainted; I informed him of my intentions, at which Mr Claybourn expressed his Sattisfaction, desireing me to write requesting you Sir, to form your sentiments in a letter indicative of the probability and Convenience of a Communication in trade, with the eastern & western waters, by the Sources of Potowmac, and the waters that form the Aleghany, particularly Cheat river; a publication of this Nature he said would Certainly be Sattisfactory to you, I therefore request you Sir, if agreeable, to be explicit on the subject and Send it to me at Dunlaps printing office in this City, with all Convenient expedition, which you may depend I Shall add in your own Sentiments to this my second edition of the Kentucke history, which I intend Commiting to the press about Christmas, perhaps I may delay a few days for your letter if it Comes not before that time. I wrote you a letter with the books, I Sent to Colo. Harvey, and Mr Page, a few days ago: I expect Mr Page will soon receive the books if they arrive safe at Richmond. This request Sir I Sincerely desire you will grant, your Compliance will do me honour, and Verry much oblige your humble Servt

John Filson


P.S. Your particular acquaintance with the Counties between Fayatte in Kentucke, and the pensylvania line, will enable you to give me the Natural & topographical history of them also Comprehensively which I request in the letter. J. F——

